IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID E. COOKE,                           : No. 35 MM 2016
                                          :
                  Petitioner              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
EVELYN A. COOKE, THOMAS D.                :
COOKE, JR., AND DUCKY'S BOATS,            :
INC.,                                     :
                                          :
                  Respondents             :

                                     ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Petition for Extraordinary Relief is

DENIED.